      Case 2:20-cv-00157-DB Document 11 Filed 09/14/20 PageID.154 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

 CHASTITY QUINTANA,
                                                       MEMORANDUM DECISION
                         Plaintiff,                    & DISMISSAL ORDER
 v.

 LOGAN CLARK et al.,                                  Case No. 2:20-CV-157-DB
                         Defendants.                  District Judge Dee Benson



         In an Order dated June 15, 2020, the Court required Plaintiff to within thirty days pay an

initial partial filing fee (IPFF) of $25.80 and submit a consent to have the remaining fee collected

in increments from Plaintiff’s inmate account. (ECF No. 9.) To date, Plaintiff has not complied,

nor has Plaintiff responded to the Order. Plaintiff has also filed what appears to be a motion for

compassionate release. The Court last heard from Plaintiff about three months ago.

         The federal compassionate-release statute, allows a district court to "reduce [a] term of

imprisonment" of prisoners in federal custody "upon motion of the Director of the Bureau of

Prisons, or upon motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant's facility, whichever is earlier." 18 USCS § 3582(c)(1)(A) (2020). Thus, a court may

order an inmate to be released if the court concludes that "extraordinary and compelling reasons

warrant such a reduction; . . . and that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission." Id. However, Plaintiff is in state custody; the
  Case 2:20-cv-00157-DB Document 11 Filed 09/14/20 PageID.155 Page 2 of 2




Court "does not have the authority to order a compassionate release from state custody, which is

a matter of state law." Puerner v. Smith, No. 09-C-1051, 2009 U.S. Dist. LEXIS 120169, at *3

(E.D. Wis. Dec. 3, 2009); see also Teague v. Colo., No. 20-CV-1425-PAB, 2020 U.S. Dist.

LEXIS 109733, at *14 (D. Colo. June 22, 2020); Williams v. Keiser, No. 17-CV-1040, 2020

U.S. Dist. LEXIS 74397, at *3-4 (W.D.N.Y. Apr. 28, 2020) (denying motion for compassionate

release when inmate in state custody); United States v. Tillisy, No. CR13-310 RSL-MLP, 2020

U.S. Dist. LEXIS 68086, at *3-4 (W.D. Wash. Apr. 17, 2020) (same). Plaintiff’s motion for

compassionate release is therefore denied.

       IT IS ORDERED that:

(1)    Plaintiff’s motion for compassionate relief is DENIED. (ECF No. 10.)

(2)    Because Plaintiff has failed to comply with the Court's order to file an IPFF and consent,

and has failed to prosecute this case, see DUCivR 41-2, Plaintiff's complaint is DISMISSED

without prejudice.

(3)    This action is CLOSED.

       Dated this 14th day of September, 2020.

                                             BY THE COURT:



                                             JUDGE DEE BENSON
                                             United States District Court




                                                                                                    2
